Case 4:19-cv-01774 Document 4-4 Filed on 05/15/19 in TXSD Page 1 of 7
     Case 4:19-cv-01774 Document 4-4 Filed on 05/15/19 in TXSD Page 2 of 7



                          UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION



SECURITIES AND EXCHANGE COMMISSION,

      Plaintiff,
                                                             C.A. No. __-____ (ABC)
      v.

CAROLYN P. AUSTIN et al.,

      Defendants.



                    CONSENT OF DEFENDANT CAROLYN P. AUSTIN

       1.      Defendant Carolyn P. Austin (“Defendant”) waives service of a summons and the

complaint in this action, enters a general appearance, and admits the Court’s jurisdiction over

Defendant and over the subject matter of this action.

       2.      Defendant has pleaded guilty to criminal conduct relating to certain matters

alleged in the complaint in this action. Specifically, in United States v. Andrew Ian Farmer, et

al., Crim. No. 4:16-cr-00408 (SDTX), Defendant pleaded guilty to violations of misprision of a

felony [18 U.S.C. § 4]. In connection with that plea, Defendant acknowledged that while having

knowledge of the actual commission of a felony—namely the criminal conspiracy of Andrew I.

Farmer and the rest of his ring to commit wire fraud through penny stock pump-and-dump

schemes—Austin concealed the same by opening brokerage accounts and allowing others to use

the same to further the conspiracy, and did not report any of the foregoing to any civil or military

authority. This Consent shall remain in full force and effect regardless of the existence or

outcome of any further proceedings in United States v. Andrew Ian Farmer, et al. Defendant



                                                 1
     Case 4:19-cv-01774 Document 4-4 Filed on 05/15/19 in TXSD Page 3 of 7



hereby consents to the entry of the final Judgment in the form attached hereto (the “Final

Judgment”) and incorporated by reference herein, which, among other things:

               (a) permanently restrains and enjoins Defendant from violations of Section 5 of

                  the Securities Act of 1933 (“Securities Act”) [15 U.S.C. § 77e], Section 17(a)

                  of the Securities Act [15 U.S.C. § 77q(a)], Section 10(b) of the Securities

                  Exchange Act of 1934 (“Exchange Act”) [15 U.S.C. § 78j(b)]; and Rule 10b-5

                  thereunder [17 C.F.R. § 240.10b-5];

               (b) permanently restrains and enjoins Defendant from directly or indirectly,

                  including but not limited to, through any entity each owns or controls,

                  engaging in any activity for the purpose of inducing or attempting to induce

                  the purchase or sale of any security, causing any person or entity to engage in

                  any activity for the purpose of inducing or attempting to induce the purchase

                  or sale of any security, or deriving compensation from any activity engaged in

                  for the purpose of inducing or attempting to induce the purchase or sale of any

                  security, provided, however, that such injunction shall not prevent each from

                  purchasing or selling securities listed on a national securities exchange for an

                  account that is in each’s own name;

               (c) permanently bars Defendant from acting as a public company officer or

                  director, pursuant to Section 21(d)(2) of the Exchange Act

                  [15 U.S.C. § 78u(d)(2)];

               (d) permanently bars Defendant from participating in an offering of penny stock;

                  and

               (e) orders Defendant, jointly and severally with Eddie D. Austin, Jr., to pay



                                                2
     Case 4:19-cv-01774 Document 4-4 Filed on 05/15/19 in TXSD Page 4 of 7



                   disgorgement in the amount of $3 million, plus prejudgment interest thereon

                   in the amount of $276,076.29, for a total of $3,276,076.29, but provides that

                   Defendant’s $3,276,076.29 payment obligation shall be offset, up to the full

                   amount of said payment obligation, by the sum total of any order of restitution

                   and/or forfeiture entered against Defendant and/or Eddie D. Austin, Jr. in

                   United States v. Farmer, et al., Crim. No. 4:16-cr-00408 (S.D. Tex.).

       3.      Defendant waives the entry of findings of fact and conclusions of law pursuant to

Rule 52 of the Federal Rules of Civil Procedure.

       4.      Defendant waives the right, if any, to a jury trial and to appeal from the entry of

the Final Judgment.

       5.      Defendant enters into this Consent voluntarily and represents that no threats,

offers, promises, or inducements of any kind have been made by the Commission or any

member, officer, employee, agent, or representative of the Commission to induce Defendant to

enter into this Consent.

       6.      Defendant agrees that this Consent shall be incorporated into the Final Judgment

with the same force and effect as if fully set forth therein.

       7.      Defendant will not oppose the enforcement of the Final Judgment on the ground,

if any exists, that it fails to comply with Rule 65(d) of the Federal Rules of Civil Procedure, and

hereby waives any objection based thereon.

       8.      Defendant waives service of the Final Judgment and agrees that entry of the Final

Judgment by the Court and filing with the Clerk of the Court will constitute notice to Defendant

of its terms and conditions. Defendant further agrees to provide counsel for the Commission,

within thirty days after the Final Judgment is filed with the Clerk of the Court, with an affidavit



                                                   3
     Case 4:19-cv-01774 Document 4-4 Filed on 05/15/19 in TXSD Page 5 of 7



or declaration stating that Defendant has received and read a copy of the Final Judgment.

       9.      Consistent with 17 C.F.R. § 202.5(f), this Consent resolves only the claims

asserted against Defendant in this civil proceeding. Defendant acknowledges that no promise or

representation has been made by the Commission or any member, officer, employee, agent, or

representative of the Commission with regard to any criminal liability that may have arisen or

may arise from the facts underlying this action or immunity from any such criminal liability.

Defendant waives any claim of Double Jeopardy based upon the settlement of this proceeding,

including the imposition of any remedy or civil penalty herein. Defendant further acknowledges

that the Court’s entry of a permanent injunction may have collateral consequences under federal

or state law and the rules and regulations of self-regulatory organizations, licensing boards, and

other regulatory organizations. Such collateral consequences include, but are not limited to, a

statutory disqualification with respect to membership or participation in, or association with a

member of, a self-regulatory organization. This statutory disqualification has consequences that

are separate from any sanction imposed in an administrative proceeding. In addition, in any

disciplinary proceeding before the Commission based on the entry of the injunction in this

action, Defendant understands that he shall not be permitted to contest the factual allegations of

the complaint in this action.

       10.     Defendant understands and agrees to comply with the terms of 17 C.F.R.

§ 202.5(e), which provides in part that it is the Commission’s policy “not to permit a defendant

or respondent to consent to a judgment or order that imposes a sanction while denying the

allegations in the complaint or order for proceedings,” and “a refusal to admit the allegations is

equivalent to a denial, unless the defendant or respondent states that he neither admits nor denies

the allegations.” As part of Defendant’s agreement to comply with the terms of Section 202.5(e),



                                                 4
     Case 4:19-cv-01774 Document 4-4 Filed on 05/15/19 in TXSD Page 6 of 7



Defendant acknowledges the guilty plea for related conduct described in paragraph 2 above, and:

(i) will not take any action or make or permit to be made any public statement denying, directly

or indirectly, any allegation in the complaint or creating the impression that the complaint is

without factual basis; (ii) will not make or permit to be made any public statement to the effect

that Defendant does not admit the allegations of the complaint, or that this Consent contains no

admission of the allegations, without also stating that Defendant does not deny the allegations;

(iii) upon the filing of this Consent, Defendant hereby withdraws any papers filed in this action

to the extent that they deny any allegation in the complaint; and (iv) stipulates solely for

purposes of exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C.

§ 523, that the allegations in the complaint are true, and further, that any debt for disgorgement,

prejudgment interest, civil penalty or other amounts due by Defendant under the Final Judgment

or any other judgment, order, consent order, decree or settlement agreement entered in

connection with this proceeding, is a debt for the violation by Defendant of the federal securities

laws or any regulation or order issued under such laws, as set forth in Section 523(a)(19) of the

Bankruptcy Code, 11 U.S.C. § 523(a)(19). If Defendant breaches this agreement, the

Commission may petition the Court to vacate the Final Judgment and restore this action to its

active docket. Nothing in this paragraph affects Defendant’s: (i) testimonial obligations; or

(ii) right to take legal or factual positions in litigation or other legal proceedings in which the

Commission is not a party.

       11.     Defendant hereby waives any rights under the Equal Access to Justice Act, the

Small Business Regulatory Enforcement Fairness Act of 1996, or any other provision of law to

seek from the United States, or any agency, or any official of the United States acting in his or

her official capacity, directly or indirectly, reimbursement of attorney’s fees or other fees,



                                                   5
Case 4:19-cv-01774 Document 4-4 Filed on 05/15/19 in TXSD Page 7 of 7
